PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/970,313
Filing Date: 16 Dec 2010
Appellant(s): Cohn et al.



__________________
GABRIEL T. APPLEGATE
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4-5, 7, 9, 11, 14-15, 21, 23, and 25-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marman et al. (U.S. 6,624,750) in view of Menard et al. (U.S. 6,759,956 B2).
Claim 3 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Marman et al. (U.S. 6,624,750) in view of Menard et al. (U.S. 6,759,956 B2), in view of Park et al. (U.S. 6,728,233 B1).
Claims 12 and 16 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Marman et al. (U.S. 6,624,750) in view of Menard et al. (U.S. 6,759,956 B2), in view of Holmberg et al. (U.S. 8,032,881 B2).
Claim 24 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Marman et al. (U.S. 6,624, 750) in view of Menard et al. (U.S. 6,759,956 B2), in view of Cohn et al. (U.S. 2010/0277315 A1).

(2) Response to Argument
In response to the Appellant’s argument regarding independent claims 1, 9, and 14, on Pages 4-6 that the primary reference, Marman, fails to teach that the sensor device receives both an acknowledgement that the sensor control device received the event signal and an indication to expect additional data, the Examiner respectfully disagrees.  The claims, in light of the specification, do not define “an acknowledgment” beyond one or more signals that are sent responsive to receiving an event 
In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “acknowledgement” and “indication”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Appellant argues on Pages 5-6 that the “restore/reset message” of Marman is not an acknowledgment, however, the Appellant’s claimed invention does not inherently or explicitly define an acknowledgement away from the interpretation as explained above.  Additionally, the Appellant argues that the “restore/reset message” does not provide an indication to expect additional data, however, the claims only define “one or more signals comprising… an indication to expect additional data”.  The sending of the restore/reset message from base station 12 in Marman is indicative of the base station operating in an alarm verification function in 
In response to the Appellant’s argument regarding dependent claims 2-5, 7, 11-12, 15-16, 21, and 23-29, the Examiner respectfully disagrees for the same reasons as for independent claims 1, 9, and 14 above.
The information disclosure statements (IDS) submitted on 06/17/2021 and 09/21/2021 were filed after the mailing date of the final Office Action on 05/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAMES J YANG/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        
Conferees:
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683   

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                                    
                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal